Citation Nr: 0116941	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  94-02 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Togus, Maine


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder, including bipolar disorder but excluding post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Togus, Maine, which denied the 
veteran's claim for service connection for bipolar disorder.  
The veteran filed a timely appeal to this adverse 
determination.

When this matter was previously before the Board in June 1997 
it was remanded to the M&ROC for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.

At the time of a hearing held before the undersigned Board 
Member in February 2001, the veteran clarified that the 
instant claim does not include a claim for service connection 
for post-traumatic stress disorder (PTSD).  However, he 
indicated that he desired to reopen his previously-denied 
claim for service connection for this disorder.  As this 
issue has not been developed or certified for appellate 
review, it is hereby referred to the M&ROC for appropriate 
action.


FINDINGS OF FACT

1.  The M&ROC has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  There is no competent evidence indicating that the 
veteran's only currently-diagnosed neuropsychiatric disorder, 
a mood disorder, not otherwise specified, is etiologically 
related to his military service.

3.  The veteran has not presented competent evidence that his 
alcohol dependence is secondary to a service-connected 
disability.


CONCLUSION OF LAW

A neuropsychiatric disorder, including bipolar disorder but 
excluding PTSD, was neither incurred in nor aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  The record 
includes private and VA examination reports including a VA 
examination report, dated in April 2000, which was conducted 
to determine whether the veteran had a current psychiatric 
disorder related to service.  The Board finds the medical 
evidence to be adequate to evaluate the merits of his claim.  
By virtue of the Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
needed to substantiate his claims.  Furthermore, when the 
appellant testified before a M&ROC hearing officer in August 
1993, and again before the undersigned Board Member in May 
1997 and February 2001, he and his representative were again 
given notice of the evidence necessary to substantiate the 
veteran's claim.  The duty to suggest evidence was met at the 
time of the hearings pursuant to 38 C.F.R. § 3.301 (2000).  
Indeed, at the time of the February 2001 hearing before the 
undersigned Board Member, the appellant was explicitly 
afforded an additional period of 60 days to submit additional 
medical evidence.  The M&ROC has recently requested, and 
received, additional VA treatment records, medical records 
from the U.S. Social Security Administration, service 
personnel records from the National Personnel Records Center 
(NPRC), and submarine logs from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  The veteran 
testified at the time of his hearing before the undersigned 
Board member in February 2001 that he would try to procure 
additional VA treatment records indicating a current 
diagnosis, and the record was held open for a 60-day period 
in order to allow the veteran to procure such evidence.  
These records, reflecting treatment provided after the date 
of the hearing, were recently received by VA in March 2001, 
and have been associated with the veteran's claims file with 
waiver of RO review.  The veteran also made it clear that he 
had not received any medical treatment whatsoever for the 
two-year period preceding the hearing.  No additional 
pertinent evidence has been identified by the veteran, and 
the Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  Therefore, the 
Board finds that there is no indication that there are any 
relevant outstanding medical records to be procured.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection for a neuropsychiatric disorder.  The Board 
concludes that the discussions in the rating decision, 
Statement of the Case, Supplemental Statement of the Case and 
letters have informed the veteran and his representative of 
the information and evidence necessary to warrant entitlement 
to the benefit sought, and there has therefore been 
compliance with VA's notification requirement.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's claim and that no 
further action is necessary to meet the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Under the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been implemented.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (2000). 

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reviewing the veteran's claims file, the Board observes 
that the record contains evidence of a long history of 
extensive inpatient and outpatient treatment for various 
psychiatric disorders.  Diagnoses over the years have 
included alcohol dependence (December 1985, November 1986, 
August 1987, January 1991, August 1991, November 1992, 
December 1992 and April 2000), bipolar disorder (November 
1992, December 1992, January 1993 and May 1994), depression 
(November 1992 and January 1993),  PTSD (October 1993), and 
antisocial personality disorder (October 1999 and April 
2000).  However, as the veteran is pursuing a separate and 
distinct claim for service connection for PTSD, the diagnoses 
of this disorder are not for consideration in the present 
claim.  

Similarly, to the extent that the veteran is attempting to 
establish service connection for a personality disorder, such 
as antisocial personality disorder, such disorders, as noted 
at the time of previous M&ROC decisions, are considered by VA 
to be constitutional or developmental abnormalities, and as 
such are not service-connectable disabilities under the law.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000); Winn v. Brown, 
8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. 
§ 3.303(c), as it pertains to personality disorder, is a 
valid regulation).

Furthermore, to the extent that the veteran is attempting to 
establish entitlement to service connection for alcohol 
dependence, the Board notes that Section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-351, prohibits, effective for 
claims filed after October 31, 1990, the payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Although a recent federal circuit 
case has established that 38 U.S.C. § 1110 does not preclude 
a veteran from receiving compensation for alcohol or drug-
related disabilities arising secondarily from a service-
connected disability, or from using alcohol or drug-related 
disabilities as evidence of the increased severity of a 
service-connected disability, in this case the evidence does 
not show - and indeed the veteran has not alleged - that his 
alcohol dependency is in any way related to either of his 
service-connected disabilities, i.e., bilateral scarred 
tympanic membranes and status post injury to the right fourth 
finger.  See Allen v. Principi, No. 99-7199 (Fed. Cir. Feb. 
2, 2001).

A review of the veteran's claims file reveals that there is 
some question as to whether the veteran currently suffers 
from any other neuropsychiatric disorder, to include bipolar 
disorder.  In the 7 years from May 1994 until January 2001, 
the veteran only received one diagnosis of a neuropsychiatric 
disorder, i.e., a diagnosis of adjustment disorder with 
anxious mood, chronic, and rule out bipolar disorder in 
October 1999.  However, the M&ROC determined that this 
examination was inadequate in that it did not comply with the 
mandates of a remand from the Board dated in June 1997, and 
thus the veteran was reexamined by a VA psychiatrist in April 
2000.  It was requested that the examiner state whether the 
veteran had a current psychiatric disorder and if so, whether 
it was related to service.  The examiner indicated that he 
had reviewed the veteran's claims file, and reported in 
detail the veteran's medical, military, family and vocational 
history, with specific references to treatment records and 
medical diagnoses in the file.  The examiner then conducted a 
complete mental status examination, with psychological 
testing including the Minnesota Multiphasic Personality 
Inventory - 2 (MMPI-2) and the Millon Clinical Multiaxial 
Inventory - 2 (MCMI-2).  Following a review of the results of 
clinical examination and psychiatric testing, the examiner 
rendered an Axis I diagnosis of alcohol dependence with 
physiological dependence in sustained full remission for nine 
years, and an Axis II diagnosis of antisocial personality 
disorder by history, currently in remission but supported by 
psychological test data.  No current psychiatric disorder was 
related to service.  This examiner then commented as follows:

Adjustment Disorder as indicated by [the 
examiner who performed the October 1999 
VA examination] does not apply in this 
case.  This diagnosis should not be used 
if the disturbance meets criteria for 
another specific Axis I disorder, e.g., 
alcohol dependence.  See DSM-IV 
[Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition] as 
published by the American Psychiatric 
Association page 623 for further 
information.  Additionally, I find no 
evidence of Bipolar Disorder.

The Board finds the April 2000 examination to be most 
persuasive in evaluating the veteran's claim as it included 
examination of the veteran and a review of the veteran's 
records and provided a rational for the finding entered.  
Further support for this VA psychiatrist's statement that a 
diagnosis of adjustment disorder does not apply in this case 
is found in the text of DSM-IV itself, as referenced by the 
examiner and incorporated into VA's Schedule for Rating 
Disabilities at 38 C.F.R. § 4.125a (2000).  According to DSM-
IV, "By definition, an Adjustment Disorder must resolve 
within 6 months of the termination of the stressor (or its 
consequences) (Criterion E)."  American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, at 623 (Washington, DC, American 
Psychiatric Association, 1994).  In this regard, the Board 
observes that the veteran's reported stressors in this case 
were all related to incidents which allegedly occurred during 
his service aboard either the submarine U.S.S. Hammerhead 
from July 1974 to November 1977, or aboard the U.S.S. Gato in 
the early 1980's - in either case, nearly 20 years prior to 
the October 1999 VA examination.  

In addition, the Board observes that at the time of the 
veteran's hearing before the undersigned Board Member, the 
veteran testified that he was not receiving any treatment or 
taking any medication for a neuropsychiatric disorder, and 
that the last time he received any such treatment was two 
years earlier, at the time of the VA examination in October 
1999, with a follow-up examination a few months later.  He 
indicated that he had stopped going to the Togus, Maine VA 
Medical Center (VAMC) for treatment two years earlier because 
his disorder had "gone into remission" and did not require 
treatment.  He also indicated that while he had been 
receiving Social Security disability benefits for various 
psychiatric disorders, these payments ceased when his 
disability went into remission.  Both the veteran's 
representative and the presiding Board Member indicated to 
the veteran that he needed to present evidence of a current 
acquired psychiatric disorder and that the disability had to 
be related to service (T 18).  The veteran was then informed 
that the record would be held open for a period of 60 days 
for the veteran to submit additional evidence. 

In response, the veteran submitted treatment records and an 
intake assessment dated from February 2001 to May 2001 from 
Integrated Behavioral Healthcare (IBH), a private health care 
facility.  These records were received by VA on March 16, 
2001, within the 60-day period allowed by the Board for the 
submission of additional evidence, and were accompanied by a 
signed waiver from the veteran indicating that he waived his 
right to initial consideration of these documents by the 
M&ROC.  As such, Board consideration of these records at this 
time is proper.  See 38 C.F.R. § 20.1304 (2000).

A review of the treatment records and intake report from IBH 
reveals that the only document which indicates a diagnosis of 
a current disorder is the intake assessment, dated in 
February 2001.  At that time, the examiner recorded the 
veteran's history, as related to her by the veteran, but 
apparently did not review the veteran's claims file or any 
other medical records.  The examiner noted the veteran's 
report that prior to service, he had occasional bouts of what 
the veteran considered to be age-related anger in his teenage 
years, and had a hard time dealing with the death of his 
mother in 1970 and the death of his grandmother when he was 
12, but believed that these were not out of the realm of 
normal behavior.  He stated that at the time of his entry 
into service, he began to drink more and more, and that by 
the time he was released from service, he was deemed to be 
"out of control" by his supervisors.  He also stated that 
as his drinking increased in service his emotional state 
became more and more "difficult."  He indicated that he 
believed that much of this was due to his feeling that he did 
not have anyone to talk to about working on top secret 
missions while serving aboard a submarine.  He further 
reported a long history of treatment through the VA system, 
beginning in the mid-1980's.  Following a mental status 
examination, the examiner rendered the following Axis I 
diagnoses:  a history of bipolar disorder; a mood disorder, 
not otherwise specified; rule out PTSD; and alcohol 
dependence, in sustained full remission.  The examiner did 
not relate any current disorder to service.

This single diagnosis of an unspecified mood disorder stands 
in contrast to the April 2000 VA psychiatric report, which 
determined, after extensive review of the veteran's claims 
file, a complete mental status examination, and psychological 
testing, that the veteran was not currently suffering from 
any Axis I psychiatric disorders (save for alcohol 
dependence, in sustained full remission).  Further, all other 
psychiatric examinations and treatment from May 1994 through 
January 2001 failed to find evidence sufficient to support a 
diagnosis of an Axis I disorder, save for the October 1999 
diagnosis of adjustment disorder, which has since been 
medically determined to be inapplicable to the veteran, as 
explained above.  Thus, there is some question as to whether 
the veteran actually suffers from a neuropsychiatric disorder 
for which service connection may be granted.  As noted above, 
a claim for service connection requires medical evidence of a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

However, the Board finds that it need not decide this 
question, since even if the Board were to find that the 
single diagnosis of a mood disorder, not otherwise specified, 
in February 2001 established that he suffered from a current 
neuropsychiatric disorder, there is nothing contained in the 
February 2001 intake assessment which medically relates this 
disorder to service, some 16 years earlier.  The essential 
elements for service connection, in this case, are to have a 
current disability that has been related to service by 
competent medical evidence.  Instead, the only time the 
examiner discussed the veteran's military service were in the 
intake assessment sections entitled "History of Present 
Illness" and "Substance-Related Disorder History," both of 
which merely transcribed the veteran's own reported history, 
including his report that he began drinking heavily in 
service and that his "emotional state" became more and more 
"difficult."  The examiner provided information concerning 
the veteran's current status, but did not relate an acquired 
psychiatric disorder to service.  This report does not 
provide the required nexus, or link, between a current 
disability and a disease or injury incurred in or aggravated 
by service.  

The Board acknowledges the veteran's assertion, as set forth 
in various statements received by VA and during the course of 
the veteran's hearings, that he believes that he currently 
suffers from a neuropsychiatric disorder which had its onset 
in service.  However, as the veteran has not been shown to 
possess medical expertise, he is not competent to express an 
authoritative opinion regarding the medical etiology of a 
current disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the Board finds that the veteran's lay 
opinions do not provide competent evidence of the required 
nexus.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a neuropsychiatric 
disorder, including bipolar disorder but excluding PTSD.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a neuropsychiatric disorder, including 
bipolar disorder but excluding PTSD, is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

